Mr. Justice Sheapor
delivered the opinion of the court.
The plaintiff in the court below, Levine, brought suit, asking for a dissolution of a partnership alleged to be existing between plaintiff and defendant, and for an accounting and; settlement of the partnership affairs.
The parties are here designated as in the court below. The defendant denied the existence of the copartnership and alleged that a full settlement had been made of all matters of difference between them. The court found the issues, and rendered judgment, in favor of the plaintiff. Defendant brings the case here and applies for a supersedeas.
The evidence, as disclosed by the record in this case, is ample to sustain the findings and judgment of the court, and we cannot disturb them. Plains Iron Works Co. v. Haggott, 72 Colo. 228, 210 Pac. 696; Way v. Smith, 73 Colo. 348, 215 Pac. 868.
*239No other question being presented for our consideration, and finding no error in the record, the supersedeas is denied and the judgment affirmed. *
Mr. Chief Justice Teller and Mr. Justice Campbell concur.